Name: 89/315/EEC: Commission Decision of 2 May 1989 on improving the efficiency of agricultural structures in Italy pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  economic policy;  cultivation of agricultural land;  agricultural policy; NA
 Date Published: 1989-05-13

 Avis juridique important|31989D031589/315/EEC: Commission Decision of 2 May 1989 on improving the efficiency of agricultural structures in Italy pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 131 , 13/05/1989 P. 0068 - 0068*****COMMISSION DECISION of 2 May 1989 on improving the efficiency of agricultural structures in Italy pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (89/315/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Having regard to Commission Regulation (EEC) No 1272/88 of 29 April 1988 laying down detailed rules for applying the set-aside incentive scheme for arable land (3), Whereas on 17 February 1989 the Italian Government forwarded the following provisions pursuant to Article 24 (4) of Regulation (EEC) No 797/85: Decree No 34 of 16 January 1989 implementing the set-aside scheme for arable land; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas this Decision does not relate to the authorization provided for in Article 32a of Regulation (EEC) No 797/85 with respect to regions or areas which may be exempt from the set-aside scheme for arable land; Whereas, subject to the foregoing comments, the abovementioned provisions satisfy the conditions and the objectives of Title 01 of Regulation (EEC) No 797/85 and are compatible with Regulation (EEC) No 1272/88; Whereas, however, given that the set-aside scheme has been newly introduced, the Commission reserves the right to review the provisions notified, especially with respect to the amount of the aid, on the basis of a report on the application of those provisions, to be submitted by Italy pursuant to Article 29 of Regulation (EEC) No 797/85 and Article 16 (2) of Regulation (EEC) No 1272/88; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 1. Decree No 34 of 16 January 1989 implementing the set-aside scheme for arable land, forwarded by the Italian Government pursuant to Article 24 (4) of Regulation (EEC) No 797/85, satisfies the conditions for a Community financial contribution to the common measure provided for in Title 01 of the said Regulation. 2. The Commission reserves the right, until 31 December 1989, to revise this Decision with effect from that date. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 2 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1. (3) OJ No L 121, 11. 5. 1988, p. 36.